Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Refusal - Claim Rejection – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
For the following reasons, one of skill in the art must necessarily resort to conjecture to determine the scope of the claim:
A. The scope of the claimed subject matter is not clear. The broken lines are poorly and inconsistently drawn. They are overly thick and merge with solid line. They are also made of overly long dashes which make it difficult to determine if portions of the handbag are claimed. Due to the poor quality of the broken line disclosure and a lack of a clear claim boundary one of skill must resort to conjecture in order to determine the scope of the claim.
1. The broken line disclosure is made of overly long and uneven segments. For this reason, it is not clear if portions of the attachment loops, oval rings, or feet on the bottom of the bag are placed in solid line as claimed. One skilled in the art must necessarily resort to conjecture in order to determine the scope of the claim. Therefore, the claim is considered to be indefinite. See the surfaces highlighted in gray and pointed to below:

    PNG
    media_image1.png
    268
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    905
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    836
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    799
    849
    media_image5.png
    Greyscale

2. The location of the claim boundary is not clear. The broken lines on the back side of the bag do not start at the same location between the views. They may be merging into solid line, making it difficult to determine the edge of the claimed subject matter. Further, there is no surface shading in this area to distinguish the claim boundary. Reproductions 1.1 and 1.4-1.6 show the back sides of the bag in broken lines, but in 1.3 the sides are shown in solid line towards the top of the bag. The back panel of the bag is shown partially in solid line and partially in broken line. Therefore, one of skill in the art must resort to conjecture in order to determine the claim boundary. For example, see below:

    PNG
    media_image6.png
    889
    1235
    media_image6.png
    Greyscale

It may be possible to overcome this portion of the rejection by amending the figures to clearly and consistently show the edge of the solid line showing of the claim, so long as no new matter is added. Surface shading may be used up to the edge of the claim to make it clear.
B. It is not clear how the left and right side views combine with the other views in the disclosure to show one definite appearance. 
1. The closure flap is not properly and consistently drawn in reproductions 1.4 and 1.5. The solid lines that comprise the closure flap do not resemble what is shown in the other views in the disclosure. See below:

    PNG
    media_image7.png
    878
    647
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    649
    868
    media_image8.png
    Greyscale

2. It is not clear how he appearance of the buckle feature in 1.4 combines with the appearance shown in 1.1 to show one claimed appearance. One of skill in the art must resort to conjecture in order to determine the appearance of the buckle feature because one definite appearance has not been shown. For example, see below:
 
    PNG
    media_image9.png
    860
    1124
    media_image9.png
    Greyscale

The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a)).
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e. new matter), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Conclusion
Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b).  
The references cited but not applied are considered cumulative art related to the claimed design.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha L Brodowski whose telephone number is (571)272-9142. The examiner can normally be reached Monday-Friday, 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl L Lane can be reached on (571)272-7609. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “Responding to Official USPTO Correspondence” below.
Responding to Official USPTO Correspondence 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450
Facsimile to the USPTO's Official Fax Number (571‐273‐8300)
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents/maintain/responding-office-actions 
/S.L.B./
Examiner, Art Unit 2915

/JENNIFER L WATKINS/Examiner, Art Unit 2915